Case 1:20-cv-00849-CKK Document 82-3 Filed 05/26/20 Page 1 of 12




           EXHIBIT C
        Case 1:20-cv-00849-CKK Document 82-3 Filed 05/26/20 Page 2 of 12




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


EDWARD BANKS, et al.,

              Plaintiffs,

      v.                                               Civil Action No. 20-0849 (CKK)

QUINCY BOOTH, et al.,

              Defendants.


                       DECLARATION OF REENA CHAKRABORTY

       Pursuant to 28 U.S.C. § 1746, I, Reena Chakraborty, declare and state as follows:

       1.      I am over the age of eighteen (18) years, competent to testify to the matters

contained in this declaration, and testify based on my personal knowledge acquired in the course

of my official duties. I previously submitted a declaration in this matter [44-3].

       2.      I am the Chief of Strategic Planning and Analysis of the District of Columbia

Department of Corrections (DOC). I have worked for DOC for approximately 15.5 years; prior to

that, I was a contractor with Anteon (now General Dynamics Information Technology) at DOC.

My duties include strategic planning, analysis, and evaluation. My team and I also support DOC

by providing information services as requested.

       3.      I make this declaration to explain the data and trends regarding the population of

the DOC facilities and cases of COVID-19 among residents housed at DOC facilities.

       4.      The data regarding total population numbers and inmate location described below

are extracted from a daily midnight snapshot of Jail and Community Corrections System (JACCS),

DOC’s official offender-management system and legal information system of record. The data are

written to a set of tables used for analysis (our data warehouse) called the CENSUS tables. These
        Case 1:20-cv-00849-CKK Document 82-3 Filed 05/26/20 Page 3 of 12




data do not represent the current state of the system at any given moment, only the status of the

system at midnight for each day the data is loaded into the tables.

       5.      Attachment 1 is a graph showing the change in population from March 4, 2020, to

May 24, 2020. The data from JACCS records show that the combined population at the Central

Detention Facility (CDF) and the Correctional Treatment Facility (CTF) has decreased

significantly since March 14, 2020. On the graph, it can be seen that the population at DOC

facilities was 1846 on March 14, 2020. The population has declined by 506, or approximately

27%, as of May 24, 2020.

       6.      Attachment 2 is a graph showing the percent of CDF and CTF residents housed in

single cells (cells in which the resident is the sole occupant) from March 4, 2020 to May 24, 2020

(data are at approximately ten-day intervals). The data from JACCS records show that as of March

4, 2020, of the 1772 residents housed in CDF and CTF combined, 800, or 44.6%, were housed in

single cells. As of May 24, 2020, of the 1340 inmates housed in CDF and CTF combined, 963, or

71.9%, were housed in single cells. These data indicate there was a 61.2% increase in single-cell

housing since March 4, 2020.

       7.      The data regarding COVID-19-positive residents described below are extracted

from data provided to me by Unity Health Care regarding daily COVID-19 testing results and who

Unity’s medical team has deemed “recovered.” “Presumed positive” residents are individuals who

medical staff identified as displaying symptoms of COVID-19 but refused testing, and those

residents are included in the totals of positive residents.

       8.      Attachment 3 is a graph showing the cumulative number of COVID-19-positive or

presumed COVID-19-positive residents since the first confirmed positive for COVID-19 for a

resident was received on March 26, 2020. This is represented on the graph by the purple line. The

graph’s green line depicts the cumulative number of residents deemed recovered. Finally, the gold
                                                   2
        Case 1:20-cv-00849-CKK Document 82-3 Filed 05/26/20 Page 4 of 12




line shows, for each day noted, the number of COVID-19-positive residents current as of that date.

The data show that the peak of COVID-19-positive residents occurred on April 24, 2020, when 55

residents were positive. Subsequently after a brief decline, there was a secondary peak on May 2,

2020, when 54 residents were positive. After May 2, 2020, there has been a generally downward

trend in positive cases. As of the evening of May 24, 2020, a total of 17 residents were currently

positive; including three (3) at local hospitals, and, 14 at DOC facilities.

       9.      Attachment 4 is a table showing a statistical breakdown of residents based on their

COVID-19 status and whether they are in isolation housing. As the table shows, the number of

residents in isolation for COVID-19 peaked at 57 on May 4, 2020, and has steadily declined since.

As of May 24, 2020, only 17 residents remained in medical isolation for COVID-19.

       10.     I declare under the penalty of perjury that the foregoing is true and correct to the

best of my knowledge, information, and belief.



                May 26, 2020
   Executed on _____________________               __________________________
                                                   REENA CHAKRABORTY




                                                  3
Case 1:20-cv-00849-CKK Document 82-3 Filed 05/26/20 Page 5 of 12




ATTACHMENT 1
                                                    Case 1:20-cv-00849-CKK Document 82-3 Filed 05/26/20 Page 6 of 12




                                                           DOC Facility Population Since Crisis Onset
                                                                           CTF         CDF        DOC Facility Population
                                        DOC Facility Population,
                          2000
                                                 1846
                          1800

                          1600
                                                                                                                                         DOC Facility Population,
                                                                                                                                                  1340
                          1400
                                               CDF, 1275
DOC Facility Population




                             CDF, 1233                         CDF, 1195
                          1200                                                    CDF, 1091
                                                                                               CDF, 1043       CDF, 1007     CDF, 972     CDF, 975      CDF, 978
                          1000

                           800

                             CTF, 539          CTF, 571
                           600                                 CTF, 516
                                                                                  CTF, 424      CTF, 398       CTF, 374      CTF, 374     CTF, 351      CTF, 362
                           400

                           200

                             0
                             3/4/2020         3/14/2020       3/24/2020          4/3/2020     4/13/2020      4/23/2020      5/3/2020    5/13/2020      5/23/2020
Case 1:20-cv-00849-CKK Document 82-3 Filed 05/26/20 Page 7 of 12




ATTACHMENT 2
                           Case 1:20-cv-00849-CKK Document 82-3 Filed 05/26/20 Page 8 of 12




                 PERCENT SINGLE CELLED at CDF, CTF, and BOTH FACILITIES OVERALL
                                  CTF % Single Celled           CDF% Single Celled        DOC % Single Celled

120.0%



                                                                                                                                97.7%
100.0%                                                                  94.0%           94.7%            94.7%      95.4%



                                                        77.8%
 80.0%             73.1%          72.1%                                                                                         72.7%
         68.5%                                                                          68.2%            69.0%      69.5%
                                                                                                                                63.5%
                                                                        59.3%           58.2%            59.0%      60.1%
 60.0%
                                                        52.6%
                   47.2%          48.3%
         44.6%                                                          46.0%
                                                        42.7%
                                  38.0%
 40.0% 34.3%       36.0%




 20.0%




  0.0%
     3/4/2020     3/14/2020     3/24/2020        4/3/2020           4/13/2020        4/23/2020        5/3/2020   5/13/2020   5/23/2020
Case 1:20-cv-00849-CKK Document 82-3 Filed 05/26/20 Page 9 of 12




ATTACHMENT 3
0
                    50
                             100
                                           150
                                                          200
                                                                   250
    01
    01
    02
    05
    05
    06
    06
    0 10
    0 12
    0 14
    0     18
      4 20
       7    26
       7       38
       7        41
       7          47




          43
       9           52
        11          53
        11          53
             32      56




20
                41 62
                43      66




    22
                43      66
                                                                         Cumulative Positives




                  49         82
                   50          90
                    53           97
                    53             100
                     56             105
                       62             112
                        65             116

                   55
                         68               124
                          72              126
                            80             128
                                                                         Current Positives




          41                  85           128
                              85             137
                              87              140
                               89              144
                   54




                                91               149
                                 95               152
                                    103            157
                                     107           157
                                     109           157
         36




                                        119         160
                                         121         164
         36




                                          124        165
              45




                                          126           176
                                                                         Cumulative Recovered




                                           129           178
                                             136         178
                                                                                                                                                                   Case 1:20-cv-00849-CKK Document 82-3 Filed 05/26/20 Page 10 of 12




                                              139        179
                                                                                                Current Positives, Cumulative Positives and Cumulative Recovered




                                               142       179
     30




                                                147       183
                                                147       184
                                                148       184
     30




                                                 149       185
                                                    162 186
                                                     164 187
18




                                                     164 188
                                                      166    193
                                                      167    193
                                                      168 193
17




                                                       170 193
Case 1:20-cv-00849-CKK Document 82-3 Filed 05/26/20 Page 11 of 12




 ATTACHMENT 4
                Case 1:20-cv-00849-CKK Document 82-3 Filed 05/26/20 Page 12 of 12


                 DOC Resident Data March 25, 2020, to May 24, 2020
                                                                                                   Percent In      Cumulative
                                                                                                   Custody Who Are Positives Deemed
Date          DOC Population Cumulative Positives   In Isolation        Recovered Fatalities       Positive        Recovered
       5/24             1340                  193                  17          170             1              1.3%            88.1%
       5/23             1332                  193                  19          168             1              1.4%            87.0%
       5/22             1331                  193                  20          167             1              1.5%            86.5%
       5/21             1333                  193                  21          166             1              1.6%            86.0%
       5/20             1335                  187                  16          165             1              1.2%            88.2%
       5/19             1332                  187                  16          165             1              1.2%            88.2%
       5/18             1330                  186                  30          150             1              2.3%            80.6%
       5/17             1330                  186                  30          150             1              2.3%            80.6%
       5/16             1327                  186                  32          148             1              2.4%            79.6%
       5/15             1327                  184                  31          147             1              2.3%            79.9%
       5/14             1326                  180                  32          142             1              2.4%            78.9%
       5/13             1327                  182                  38          138             1              2.9%            75.8%
       5/12             1349                  179                  40          134             1              3.0%            74.9%
       5/11             1348                  179                  44          130             1              3.3%            72.6%
       5/10             1348                  177                  45          127             1              3.3%            71.8%
        5/9             1337                  166                  34          127             1              2.5%            76.5%
        5/8             1338                  164                  42          118             1              3.1%            72.0%
        5/7             1338                  160                  38          117             1              2.8%            73.1%
        5/6             1332                  158                  43          110             1              3.2%            69.6%
        5/5             1343                  158                  52          101             1              3.9%            63.9%
        5/4             1346                  158                  57           97             1              4.2%            61.4%
        5/3             1346                  152                  52           96             1              3.9%            63.2%
        5/2             1340                  144                  52           89             1              3.9%            61.8%
        5/1             1348                  144                  52           89             1              3.9%            61.8%
       4/30             1350                  140                  51           88             1              3.8%            62.9%
       4/29             1358                  137                  50           86             1              3.7%            62.8%
       4/28             1366                  132                  46           85             1              3.4%            64.4%
       4/27             1372                  128                  52           75             1              3.8%            58.6%
       4/26             1373                  126                  53           72             1              3.9%            57.1%
       4/25             1368                  122                  53           68             1              3.9%            55.7%
       4/24             1381                  112                  49           62             1              3.5%            55.4%
       4/23             1392                  110                  47           62             1              3.4%            56.4%
       4/22             1395                  104                  47           56             1              3.4%            53.8%
       4/21             1402                   99                  45           53             1              3.2%            53.5%
       4/20             1412                   96                  43           52             1              3.0%            54.2%
       4/19             1412                   90                  40           50             1              2.8%            55.6%
       4/18             1408                   90                  40           50             1              2.8%            55.6%
       4/17             1428                   82                  31           50             1              2.2%            61.0%
       4/16             1430                   75                  31           43             1              2.2%            57.3%
       4/15             1431                   65                  22           43             1              1.5%            66.2%
       4/14             1441                   62                  21           40             1              1.5%            64.5%
       4/13             1442                   56                  23           32             1              1.6%            57.1%
       4/12             1442                   53                  44            9             0              3.1%            17.0%
       4/11             1442                   52                  44            9             0              3.1%            17.3%
       4/10             1467                   52                  43            9             0              2.9%            17.3%
        4/9             1480                   47                  38            9             0              2.6%            19.1%
        4/8             1490                   33                  54            7             0              3.6%            21.2%
        4/7             1496                   37                  45            7             0              3.0%            18.9%
        4/6             1517                   28                  39            7             0              2.6%            25.0%
        4/5             1517                   20                  39            7             0              2.6%            35.0%
        4/4             1515                   18                  28            4             0              1.8%            22.2%
        4/3             1545                   14                  11            0             0              0.7%             0.0%
        4/2             1568                   12                  13            0             0              0.8%             0.0%
        4/1             1598                   12                  10            0             0              0.6%             0.0%
       3/31             1612                    6                   8            0             0              0.5%             0.0%
       3/30             1626                    6                   7            0             0              0.4%             0.0%
       3/29             1630                    5                   6            0             0              0.4%             0.0%
       3/28             1630                    4                   4            0             0              0.2%             0.0%
       3/27             1647                    3                   1            0             0              0.1%             0.0%
       3/26             1677                    1                   1            0             0              0.1%             0.0%
       3/25             1692                    1                   1            0             0              0.1%             0.0%
